          Case 1:18-cv-00554-DAD-EPG Document 48 Filed 06/25/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
 9
                                                   Case No. 1:18-cv-00554-DAD-EPG (PC)
10      RICHARD SCOTT KINDRED,
                                                    ORDER GRANTING MOTION TO QUASH
11                         Plaintiff,               SUBPOENA ADDRESSED TO CHIEF DAVID
                                                    LANDRUM (RET.)
12        v.
13                                                  (ECF NO. 45)
        BRANDON PRICE, et al.,
14
15                         Defendants.

16
17         Plaintiff, Richard Scott Kindred, a civil detainee at the Coalinga State Hospital, is
18   proceeding pro se and in forma pauperis with this civil rights action pursuant to 42 U.S.C.
19   § 1983. Before the Court is Defendant’s motion to quash the subpoena addressed to Chief
20   David Landrum (Ret.) (ECF No. 45.) The subpoena commands Chief Landrum, a non-party to
21   this action, to appear at 24511 West Jayne Avenue, Coalinga, CA 93210 on May 26, 2020, at
22   10:00 a.m. and to bring “Any documents, police reports and/or investigations wherein plaintiff
23   is the subject of conversation.” (ECF No. 45-2 at 4.) Plaintiff has not filed an opposition to the
24   motion.
25         Because the subpoena was issued in violation of the Court’s scheduling order and
26   Federal Rule of Civil Procedure 45(a)(3), the Court will grant the motion to quash.
27         The Court’s scheduling order, which sets forth the process that Plaintiff must use to
28   request a third-party subpoena, states:
                                                      -1-
          Case 1:18-cv-00554-DAD-EPG Document 48 Filed 06/25/20 Page 2 of 2


           With the Court’s permission, Plaintiff may serve third party subpoenas if Plaintiff
 1         seeks documents from entities that are not presently defendants in this case. To
           issue a subpoena on these entities, or any other third parties, Plaintiff must file a
 2         request for the issuance of a subpoena duces tecum with the Court. If the Court
           approves the request, it may issue Plaintiff a subpoena duces tecum, commanding
 3         the production of documents from a non-party, and may command service of the
 4         subpoena by the United States Marshals Service. Fed. R. Civ. P. 45; 28 U.S.C.
           1915(d).
 5   (ECF No. 43 at 3.)
 6         Plaintiff neither requested nor obtained permission for the issuance of a third-party
 7   subpoena. Thus, the subpoena violates the Court’s scheduling order.
 8         Moreover, the subpoena was not issued and signed by the Clerk of Court nor was it
 9   issued and signed by an attorney. Instead, the subpoena was apparently issued by Plaintiff and
10   is signed by Plaintiff as “attorney.” The subpoena thus violates Federal Rule of Civil
11   Procedure 45, which requires a subpoena to be issued and signed by the clerk of the court or
12   by an attorney authorized to practice before the issuing court. Fed. R. Civ. P. 45(a)(3).
13         IT IS ORDERED that the motion to quash the subpoena addressed to Chief David
14   Landrum (Ret.) (ECF No. 45) is GRANTED.
15
16      IT IS SO ORDERED.

17
            Dated:     June 25, 2020                          /s/
18                                                     UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                                     -2-
